COURT OF APPEALS
                                    SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa



                                        December 3, 2015

    Paul Francis                                        Debra A. Windsor
    P.O. Box 13369                                      Assistant District Attorney
    1178 W. Pioneer Parkway                             401 W. Belknap St.
    Arlington, TX 76013                                 Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

    Hon. Mollee Westfall                                Hon. David L. Evans
    Judge, 371st District Court                         Regional Presiding Judge
    Tim Curry Criminal Justice Center                   Tom Vandergriff Civil Courts Bldg.
    401 W. Belknap St., 5th Floor                       100 N. Calhoun St., 2nd Floor
    Fort Worth, TX 76196                                Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor
    Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:       02-15-00148-CR, 02-15-00150-CR
                 Trial Court Case Number:       1370580D, 1370579D

    Style:       Kyle Christopher HowardJohnson
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-15-00150-CR
December 3, 2015
Page 2


                   Respectfully yours,

                   DEBRA SPISAK, CLERK